             Case 7:96-mj-02060-MRG Document 3 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT                                                ' .
 SOUTHERN DISTRICT OF NEW YORK                                               ~dJRIGla ·;..:

 UNITED STATES OF AMERICA,
                                                              Case No.: 96 MJ 02060           (MRG)
                                         Plaintiff,
                                                              ORDER OF DISMISSAL
                        -against-

         MARYE. NAGEL


                                         Defendant.


         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                                  SO ORDERED.




Dated:         13      day of~N=o'-'-ve=m=b:a..;;e;;:;...r_ _ _ __,, 2 0 ~
               Poughkeepsie, New York
